COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Robert Earl Wade Jr. v. Carolyn Louise Wade

Appellate case number:   01-13-00912-CV

Trial court case number: 11-02-01608 CV

Trial court:             359th District Court of Montgomery County

       On March 13, 2014, appellant Robert Earl Wade filed Appellant’s Motion for Leave to
File Out-of-time Accompanying Initial Brief. The motion is GRANTED. Appellant’s brief is
considered timely filed as of March 13, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: March 20, 2014